DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 08/10/2022.
•	Claims 1, 7, 12, 18, and 20 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed August 10, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the drawing objections.
The Examiner is maintaining the 35 USC § 112 rejection.  Despite Applicant’s amendments, claims 7 and 18 are still rejected under 35 USC § 112.
The Examiner is withdrawing the 35 USC § 102 rejections due to Applicant' s amendments.
New 35 USC § 103 rejections have been entered due to Applicant' s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 8, that the claims provide a clear technical advancement in the field of transfer interfaces, the Examiner respectfully disagrees.  The pending claims do not describe a technological solution to a technical problem.  The pending claims are directed to improving sending and receiving information about financial transactions regarding transfer of resources (see at least [0003]-[0005] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., sending and receiving information about financial transactions regarding transfer of resources, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s arguments on page 8, that the claimed subject matter cannot be practically applied in the mind, the argument is not persuasive.  As an initial matter, just because an idea cannot be practically applied in the mind, does not mean it’s not directed towards an abstract idea.  Furthermore, Examiners are directed to continue to use the Mayo/Alice framework (incorporated as Steps 2A and Step 2B of the USPTO’s SME) to resolve questions of eligibility and that Examiners should determine whether a claim recites an abstract idea by (1) identifying the claimed concept (the specific claim limitation(s) in the claim under examination that the examiner believes may be an abstract idea), and (2) comparing the claimed concept to the concepts previously identified as abstract ideas by the courts to determine if it is similar (see MPEP 2106.04(a)).
Regarding Applicant’s argument on page 9, that claimed subject matter is not directed to a judicial exception, the Examiner respectfully disagrees.  The argument is not convincing.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for determining whether a funds transfer has been made and notifying a recipient of a funds transfer whether a funds transfer has been made.  The Specification at [0003]-[0005] describes how transfer of funds may fail, for example when transfers are canceled by a transferring party, and the difficulty of tracking transfers and monitoring failed transactions.  The Specification and claims focus on an improvement to sending and receiving information about financial transactions regarding transfer of resources, which is a commercial interaction of sales activities or behaviors and business relations, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Regarding Applicant’s arguments on page 9, that the claimed subject matter applies or uses a judicial exception in a meaningful way beyond generally linking such that the claim as a whole is more than a drafting effort design to monopolize the alleged exception, the Examiner respectfully disagrees.  As an initial matter, it is noted “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
Furthermore, regarding the argument that the judicial exception in a meaningful, the Examiner respectfully notes that the claims do not recite elements or a combination of elements which “integrate the exception into a practical application of the exception.”  The Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here the claims recite a communications module; a processor coupled to the communications module; a memory storing processor-executable instructions; and a non-transitory computer readable storage medium comprising processor-executable instructions; and providing a notification by updating an intraday resource availability interface currently displayed on a client device such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)). 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a communications module; a processor coupled to the communications module; a memory storing processor-executable instructions; and a non-transitory computer readable storage medium comprising processor-executable instructions to perform the claimed method steps and system functions.  The processor, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0003]-[0005], describing how transfer of funds may fail, for example when transfers are canceled by a transferring party, and the difficulty of tracking transfers and monitoring failed transactions.
Regarding Applicant’s arguments on page 9, that the claims improve convention methods and systems, the Examiner respectfully disagrees.  The claimed invention combined with the sections of the Specification argued by Applicants describe a solution to a business problem, i.e., how transfer of funds may fail, for example when transfers are canceled by a transferring party, and the difficulty of tracking transfers and monitoring failed transactions.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following: a server computer system comprising a processor coupled a communications module and a memory storing processor-executable instructions. The Examiner is unable to ascertain how the claims use these and other items of computer hardware in a manner other than their customary generic use.  For example, the Specification recites the following: “Example embodiments of the present application are not limited to any particular operating system, system  architecture, mobile device architecture, server architecture, or computer programming language” See [0275].  And, “It will be understood that the applications, modules, routines, processes, threads, or other software components implementing the described method/process may be realized using standard computer programming techniques and languages.”  See [0276]. 
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 102/103 have been fully considered and are not persuasive.
Regarding Applicant’s argument on page 11, that the cited art of record does not disclose in response to determining that the expected transfer has not been made, let alone, in response to determining that the expected transfer has not been made, provide a notification by updating an intraday resource availability interface currently displayed on a client device associated with a recipient of the expected transfer to highlight the expected transfer, the Examiner respectfully disagrees.  As an initial matter, Maheshwari discloses determining that the expected transfer has not been made, at least at [0045]-[0048], disclosing determining an upcoming deposit on a future time/date.  The Examiner is interpreting determining that the deposit is upcoming as determining a transfer associated with the expected transfer has not been made.
Furthermore, Maheshwari discloses in response to determining that the expected transfer has not been made, provide a notification by updating an intraday resource availability interface on a client device associated with a recipient of the expected transfer to highlight the expected transfer at least at [0048], disclosing determining upcoming potential account deposits that are likely to occur in the next several hours, and FIG. 5B, depicting an interface displaying “Account Balance $42.30 on 8/12” and “Upcoming deposits: 8/15 5:00PM deposit $1,230.00.” The Examiner is interpreting the user interface displaying the account balance and upcoming deposits as a notification.  Furthermore, the Examiner is interpreting the display of the upcoming deposit listed under a bolded and underlined “Upcoming Transactions” header, as displayed in FIG. 5B, as updating to highlight the expected transfer.
Regarding the claim limitations directed to updating an interface that is currently displayed on a client device, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Examiner’s Note
The Examiner notes that the Specification recites the following regarding the “resource”: “the resources may include stored value, such as fiat currency.”  See [0046].  
The Examiner also notes that the Specification recites the following regarding the “electronic message”: “The message indicates at least a quantity of resources associated with the expected transfer and a value date associated with the expected transfer. The message may include other metadata such as, for example, an account identifier, a transaction reference number, a currency code, an identifier of an ordering party, an identifier of an ordering institution, or an identifier of an intermediary. The electronic message may be received from a third party server 190 (FIG. 1) or from a client device 150. By way of example, the third party server 190 may be a server associated with another financial institution.” See [0248].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites “ceasing attempts to match the expected transfer with received transfers.”  The limitation is confusing because there is no previously mentioned “matching” step in the claim.  It is not clear what matching is being ceased when there is no claimed step of “matching” to begin with.  Was claim 6, which claim 7 depends upon, meant to depend upon claim 2?
Claim 18 has similar limitations found in claim 7 above, and therefore is rejected by the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 12, and 20 are directed to a system (claim 1), a method (claim 12), and an apparatus (claim 20).  Therefore, on its face, each independent claim 1, 12, and 20 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 12, and 20 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites receive an electronic message indicating an expected transfer, the message indicating at least a quantity of resources associated with the expected transfer and a value date associated with the expected transfer; detect a trigger condition associated with the expected transfer; in response to detecting the trigger condition associated with the expected transfer, determine whether a transfer associated with the expected transfer has been made; and in response to determining that the expected transfer has not been made, provide a notification; a recipient of the expected transfer to highlight the expected transfer.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices and commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining whether a funds transfer has been made and notifying a recipient of a funds transfer whether a funds transfer has been made, which is a commercial interaction of sales activities or behaviors and business relations.  The mere nominal recitation of a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions in communication with a client device do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a communications module; a processor coupled to the communications module; a memory storing processor-executable instructions; and a non-transitory computer readable storage medium comprising processor-executable instructions; and providing a notification by updating an intraday resource availability interface currently displayed on a client device are recited at a high-level or generality (i.e., as generic computer components performing generic computer functions of receiving a message, detecting a trigger condition, determining whether a transfer has been made, and providing a notification) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-11 and 13-19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180060843 A1 (“Maheshwari”) in view of US 20090313167 A1 (“Dujari”).
Regarding claim 1, Maheshwari discloses a server computer system comprising: a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, configure the processor to (See at least [0069]-[0070], and FIG. 4.  See at least [0017]-[0019] and FIG. 1. ): 
receive an electronic message indicating an expected transfer, the message indicating at least a quantity of resources associated with the expected transfer and a value date associated with the expected transfer (The system may determine upcoming account deposits. The upcoming deposits may be scheduled by the user.  See at least [0045].  See also [0048].  The payment provider server may retrieve account activities and account transactions, such as payments, withdrawals, deposits, and the like, from banks or financial institutions periodically, such as every minute, every hour, or every day.  See at least [0034].  See at least FIG. 5B, “Upcoming deposits: 8/15 5:00PM deposit $1,230.00.”); 
detect a trigger condition associated with the expected transfer; in response to detecting the trigger condition associated with the expected transfer, determine whether a transfer associated with the expected transfer has been made (Determining an upcoming deposit on a future time/date.  See at least [0045]-[0048].  See also FIG. 3, step 306.  See also FIG. 5B, “Upcoming deposits: 8/15 5:00PM deposit $1,230.00.”  The payment provider server may monitor transactions made via the user account. For example, the payment provider server may retrieve account activities and account transactions, such as payments, withdrawals, deposits, and the like, from banks or financial institutions periodically, such as every minute, every hour, or every day. Thus, the payment provider server may keep track of and monitor various account transactions and changes in account balance in real time in order to detect potential account overdraft in real time.  See at least [0034].  The Examiner is interpreting the monitoring of the account as detecting a trigger condition associated with the expected transfer.  The Examiner also interprets determining that the deposit is upcoming as determining a transfer associated with the expected transfer has not been made.); and 
in response to determining that the expected transfer has not been made, provide a notification by updating an intraday resource availability interface on a client device associated with a recipient of the expected transfer to highlight the expected transfer (See at least FIG. 5B, “Account Balance $42.30 on 8/12” and “Upcoming deposits: 8/15 5:00PM deposit $1,230.00.”  The system may determine upcoming potential account deposits that are likely to occur in the next several hours.  See at least [0048].  The Examiner interprets the user interface displaying the account balance and upcoming deposits as a notification.  Furthermore, the Examiner interprets the display of the upcoming deposit listed under a bolded and underlined “Upcoming Transactions” header, as displayed in FIG. 5B, as updating to highlight the expected transfer.).

While Maheshwari discloses updating an intraday resource availability interface, Maheshwari does not expressly disclose updating an interface that is currently displayed on a client device.

However, Dujari discloses updating an interface that is currently displayed on a client device (See at least [0055] and Figures 35-38, depicting an interface, “Check Separation # Scan Wizard” interface that is currently displayed updated and updated.).
From the teaching of Dujari, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the updating of an interface of Maheshwari by updating a display that is currently displayed, as taught by Dujari, in order to improve process of users depositing funds (see Dujari at least at [0003]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 6, the combination of Maheshwari and Dujari discloses the limitations of claim 1, as discussed above, and Maheshwari further discloses the notification includes a selectable option to cancel (See at least FIG. 5B, “Options to avoid overdraft” button and FIG. 5C, “Modify upcoming payments.”  Modifying upcoming payments includes canceling the payment.  See at least [0055].  See also [0013].).

While Maheshwari discloses the option to cancel, Maheshwari does not expressly disclose canceling the expected transfer.

However, Dujari discloses canceling the expected transfer (a display with a cancel option for pending requests.  See at least [0033] and FIG. 9.).
From the teaching of Dujari, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari by canceling the expected transfer of Maheshwari, using the technique taught by Dujari, in order to improve process of users depositing funds (see Dujari at least at [0003]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 11, the combination of Maheshwari and Dujari discloses the limitations of claim 1, as discussed above, and Maheshwari further discloses the notification includes a selectable option to define a new value date for the expected transfer (A button “options to avoid overdraft” may be provided with the overdraft information and the user may click on or select the button “options to avoid overdraft” to request or show different options available for preventing the detected account overdraft.  See at least [0054].  In some embodiments, the system may allow the user to change terms and/or arrangements of a transaction to avoid account overdraft.  The system may allow the user to make an upcoming deposit earlier, such as move up the date or time of an upcoming deposit from another of the user's account.  See at least [0056].).

Claim 12 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 17 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claims 2-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Duraji, and in further view of US 20170032341 A1 (“Johnsrud”).
Regarding claim 2, the combination of Maheshwari and Dujari discloses the limitations of claim 1, as discussed above.  Maheshwari does not expressly disclose match one or more received transfers to one or more expected transfers; and mark the expected transfers having been matched as complete, and wherein determining whether the transfer associated with the expected transfer has been made includes determining whether the expected transfer has been marked as complete.

However, Johnsrud discloses match one or more received transfers to one or more expected transfers; and mark the expected transfers having been matched as complete, and wherein determining whether the transfer associated with the expected transfer has been made includes determining whether the expected transfer has been marked as complete (A comparison may be made between the expected amount of funds and the received amount of funds and, if the amounts match, the deposit transaction may be completed.  See at least [0054] and [0003].  Processing the deposit includes transmitting a notification to the first entity of the completion of the deposit.  See at least [0058].  The Examiner interprets sending a notification to the entity that the deposit has been complete as marking the expected transfer as complete.).
From the teaching of Johnsrud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to match one or more received transfers to one or more expected transfers, and to mark the expected transfers having been matched as complete, and to determine whether the transfer associated with the expected transfer has been made by determining whether the expected transfer has been marked as complete, as taught by Johnsrud, in order to improve efficiency and reduce errors of account reconciliation (see Johnsrud at least at [0001] and [0074]).

Regarding claim 3, the combination of Maheshwari, Dujari and Johnsrud discloses the limitations of claim 2, as discussed above.  Maheshwari does not expressly disclose the matching is based on amounts of the expected transfers and amounts of the received transfers.

However, Johnsrud discloses the matching is based on amounts of the expected transfers and amounts of the received transfers (A comparison may be made between the expected amount of funds and the received amount of funds and, if the amounts match, the deposit transaction may be completed.  See at least [0054] and [0003].  Processing the deposit includes transmitting a notification to the first entity of the completion of the deposit.  See at least [0058].).
From the teaching of Johnsrud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to match based on amounts of the expected transfers and amounts of the received transfers, as taught by Johnsrud, in order to improve efficiency and reduce errors of account reconciliation (see Johnsrud at least at [0001] and [0074]).

Regarding claim 4, the combination of Maheshwari, Dujari and Johnsrud discloses the limitations of claim 2, as discussed above, and Maheshwari further discloses determine an expected quantity of resources available at a defined future time by adjusting a current quantity of resources available to account for one or more of the expected transfers having associated value dates on or before the defined future time that have not yet been marked as complete (The system may determine a potential account overdraft based on the user account balance, the potential upcoming withdrawals, and the potential upcoming deposits. For example, the system may determine, at any time in the next several hours or next few days, whether the account balance will become negative, based on the formula: account balance−withdrawals+deposits and based on the chronological order of the transaction posting to the account.  The system may detect potential account overdrafts by performing a simulation of changes in account balance based on the different timings and occurrences withdrawals and deposits.  See at least [0049]-[0050].  The system may determine future withdrawal and deposits.  See at least [0052].  The Examiner interprets using the formula of subtracting values from the account balance as adjusting a current quantity of resources available.).

Regarding claim 5, the combination of Maheshwari, Dujari and Johnsrud discloses the limitations of claim 4, as discussed above, and Maheshwari further discloses determine an amount of borrowed resources to be provided to a recipient of the expected transfer based on the determined expected quantity of resources available at the defined future time (The system may provide options for the user to avoid the account overdraft. The options may include borrowing from others,. The user may select one or more of these options to prevent account overdraft.  See at least [0054].  See also [0059]-[0062].).

Claim 13 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 14 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 15 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 16 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Dujari, and in further view of US 20140042222 A1 (“Kurihara”).
Regarding claim 7, the combination of Maheshwari and Dujari discloses the limitations of claim 6, as discussed above.  Maheshwari does not expressly disclose cancelling includes ceasing attempts to match the expected transfer with received transfers.

However, Kurihara discloses cancelling includes ceasing attempts to match the expected transfer with received transfers (If there is no matching transaction then settlement apparatus carries out an absence notification.  See at least [0044].  The Examiner interprets not finding a match and carrying out a notification as ceasing further attempts to match.).
From the teaching of Kurihara, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to cancel by ceasing further attempts to match the expected transfer with received transfers, using the technique of canceling that includes ceasing further attempts to match as taught by Kurihara, in order to facilitate the settlement process (see Kurihara at least at [0002]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Dujari, and in further view of US 20070061260 A1 (“deGroeve”).
Regarding claim 8, the combination of Maheshwari and Dujari discloses the limitations of claim 6, as discussed above, and Maheshwari further discloses determine an expected quantity of resources available at a defined future time based on the expected transfer (The system may determine a potential account overdraft based on the user account balance, the potential upcoming withdrawals, and the potential upcoming deposits. For example, the system may determine, at any time in the next several hours or next few days, whether the account balance will become negative, based on the formula: account balance−withdrawals+deposits and based on the chronological order of the transaction posting to the account.  The system may detect potential account overdrafts by performing a simulation of changes in account balance based on the different timings and occurrences withdrawals and deposits.  See at least [0049]-[0050].  The system may determine future withdrawal and deposits.  See at least [0052].).

 Maheshwari does not expressly disclose cancelling includes adjusting the expected quantity of resources at the defined time based on the cancelled expected transfer.

However, deGroeve discloses cancelling includes adjusting the expected quantity of resources at the defined time based on the cancelled expected transfer (A debtor may reject an invoice.  The accounts receivable and accounts payable system may include an aggregation system that includes aggregation means for calculating for each participant the gross amount expected to be paid on a given date and the total gross amount expected to pay out on a given value date.  The aggregation means provides real-time data and can perform aggregation based on various characteristics of the financial information to be aggregated. For example, the aggregation means can specify that only authorized invoices be aggregated. Thus, the aggregate information can be used by a participant for forecasting purposes to view gross cash flows for each value date, or cash flow information segregated by characteristics of the underlying debts.  See at least [0094]-[0095].).
From the teaching of deGroeve, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to cancel by adjusting the expected quantity of resources at the defined time based on the cancelled expected transfer, as taught by deGroeve, in order to increase the efficiency of processing accounts receivable and accounts payable and in order to increase efficiency while maintaining financial and managerial control (see deGroeve at least at [0005]); and in order to provide an information-rich settlement system that allows participants to achieve network economies and in order to reduce payment costs through aggregating and netting payments, while providing access to detailed information required to track and reconcile such payments (see deGroeve at least at [0006] and [0009]); and in order to provide information that can be used by a participant for forecasting purposes to view gross cash flows for each value date, or cash flow information segregated by characteristics of the underlying debts. (See deGroeve at least [0095]).

Claim 19 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Dujari, and in further view of US 20080065629 A1 (“Wallmeier”).
Regarding claim 9, the combination of Maheshwari and Dujari discloses the limitations of claim 1, as discussed above.  Maheshwari does not expressly disclose the trigger condition occurs upon detecting a defined time on the value date.

However, Wallmeier discloses the trigger condition occurs upon detecting a defined time on the value date (In one embodiment, at the predefined time period, which may be at the end of a business day or defined business cycle or period, the reconciliation device may be cleared in preparation for processing the data for the time interval.  See at least [0029].).
From the teaching of Wallmeier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trigger condition of Maheshwari to occur upon detecting a defined time on the value date, as taught by Wallmeier, in order to improve efficiency and accuracy of reconciliation (see Wallmeier at least at [0004]-[0008]).

Regarding claim 10, the combination of Maheshwari, Dujari, and Wallmeier discloses the limitations of claim 9, as discussed above.  Maheshwari does not expressly disclose the defined time is a close-of-business time.

However, Wallmeier discloses the defined time is a close-of-business time (In one embodiment, at the predefined time period, which may be at the end of a business day or defined business cycle or period, the reconciliation device may be cleared in preparation for processing the data for the time interval.  See at least [0029].).
From the teaching of Wallmeier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trigger condition of Maheshwari to occur upon detecting a defined time defined as a close-of-business time, as taught by Wallmeier, in order to improve efficiency and accuracy of reconciliation (see Wallmeier at least at [0004]-[0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150379644 A1 (“Danielak”) discloses detecting error events, such as account shortfalls, within networked computer systems operated by the financial institutions and other business entities.
US 20140012746 A1 (“Hanson”) discloses a visual bill management feature that leverages projected account balances to schedule bill payment dates.
US 20170195993 A1 (“Cole”) discloses a system, method, or computer program product for providing resource allocation based on available resources via an interactive resource interface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        

/ELDA G MILEF/Primary Examiner, Art Unit 3694